PER CURIAM.
Appellant, Family Dollar Stores of Florida, Inc., (“Family Dollar”) appeals the trial court’s final judgment which awarded the Appellee costs. We reverse as to the taxation of costs of a $400 expert witness fee when the witness did not testify at trial and his deposition was not used at trial. See Thellman v. Tropical Acres Steakhouse, Inc., 557 So.2d 683, 684 (Fla. 4th DCA 1900) (stating that “[i]t is not appropriate to tax as costs the fees of witnesses who are neither qualified as experts by the *1279court nor testify at trial”); Otis Elevator Co. v. Bryan, 489 So.2d 1189,1190-91 (Fla. 1st DCA 1986) (stating that “the taxation of expert witness fees for discovery depositions taken in preparation for trial simply because the attorney says that he used the discovery deposition to prepare for cross examination of the witness at trial” was improper). Furthermore, the Statewide Uniform Guidelines for Taxation of Costs in Civil Actions specifically states that expert witness fees “for the giving of a deposition when the deposition is not used in whole or in part at the trial ... should not be taxed as a cost item.” Reeser v. Boats Unlimited, Inc., 432 So.2d 1346, 1349 n. 2 (Fla. 4th DCA 1983) (containing the administrative order reciting section 2G of the guidelines).
Accordingly, we reverse and remand for proceedings consistent with this opinion. We affirm as to all other issues on appeal.
AFFIRMED in part, REVERSED AND REMANDED in part.
POLEN, MAY, JJ., and DAMOORGIAN, DORIAN K„ Associate Judge, concur.